DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 06/02/22. 
Claims 1, 8, and 15 are amended
Claims 5, 7, 12, 14 and 19 are cancelled
No claims are added
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are pending

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are allowed.
Claims 5, 7, 12, 14, and 19 are cancelled.
The following is an examiner’s statement of reasons for allowance: 

Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claims 1, 8 and 15. 
In light of applicants’ arguments submitted on 09/12/19 page(s) 9-13, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously made rejection under 35 U.S.C. 101 has been withdrawn for following reasons:
	The amended claim, for instance independent claim 1, recites the following:
“A method, by one or more processors, improving user satisfaction in a service-based industry using internet of things (IoT) devices in an IoT network, comprising: 
gathering a collaboration of data associated with a user captured from a plurality of types of IoT devices in the IoT network; 
using the collaboration of data to determine a level of satisfaction of the user during a visit to a physical location according to a knowledge domain describing a plurality of satisfaction factors and levels in the service-based industry such that the collaboration of data is associated with one or more of the plurality of satisfaction factors and levels; 
wherein one of the plurality of types of IoT devices comprises a sound capturing device, and wherein gathering the collaboration of data includes capturing utterances of a speech of the user; 
executing, by a computing system, machine learning logic to analyze the utterances of the speech of the user, using Natural Language Processing (NLP) and a semantic analysis comparing the utterances to the knowledge domain, to generate a machine learning model correlating at least a portion of the plurality of satisfaction levels to a root cause, wherein the root cause is associated with at least one of an ambient temperature, customer service, dwelling area quality, and food quality; 
calibrating the machine learning model specifically for the user according to the level of satisfaction that is determined for each one of a plurality of services and types of retail organizations relating to the service-based industry; 
wherein calibrating the machine learning model includes determining speech patterns, voice tones, and semantic language the user uses in expressing the level of satisfaction based on the analyzed utterances, and wherein calibrating the machine learning model further includes identifying, for each of the plurality of services and types of retail organizations the user patronizes, respective combinations of factors of the plurality of satisfaction factors and levels contribute to the level of satisfaction of the user, inclusive of determining the respective combinations of factors when the user patronizes the types of retail organizations individually and in a group environment; 
displaying one or more solutions on a display of the computing system to increase the level of satisfaction based on an output of the machine learning model according to the root cause linked to the one or more of the plurality of satisfaction factors and levels to the collaboration of data; and 
responsive to detecting the user is visiting an alternative physical location via a determination of the user through a facial recognition algorithm, using findings of the level of satisfaction stored in a database from the visit to the physical location with respect to the visit to the alternative physical location such that, when analyzing the collaboration of data at the alternative physical location, the machine learning model employs all previous analyses and determinations concluded during the visit to the physical location to determine the satisfaction of the user during the visit to the alternative physical location.” 
	The most recent amendments are underlined above, and are supported by the specification at least in [0053] - [0064]. In light of the amendments and the description in the specification, previously presented rejection is not applicable any more.
The above limitations in independent claims 1, 8, and 15 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Specifically, in the newly amended claims applicants are using machine learning to capture speech data, which is a practical application. 
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 - withdrawn
	In light of applicants’ arguments submitted on 06/02/22 page(s) 13-18, the amendments filed by applicants to previously presented claims in light of the originaly filed disclosure the previously made rejection under 35 U.S.C. 103 has been withdrawn for following reasons:
	The amended claim, for instance independent claim 1, recites the following:
“A method, by one or more processors, improving user satisfaction in a service-based industry using internet of things (IoT) devices in an IoT network, comprising: 
gathering a collaboration of data associated with a user captured from a plurality of types of IoT devices in the IoT network; 
using the collaboration of data to determine a level of satisfaction of the user during a visit to a physical location according to a knowledge domain describing a plurality of satisfaction factors and levels in the service-based industry such that the collaboration of data is associated with one or more of the plurality of satisfaction factors and levels; 
wherein one of the plurality of types of IoT devices comprises a sound capturing device, and wherein gathering the collaboration of data includes capturing utterances of a speech of the user; 
executing, by a computing system, machine learning logic to analyze the utterances of the speech of the user, using Natural Language Processing (NLP) and a semantic analysis comparing the utterances to the knowledge domain, to generate a machine learning model correlating at least a portion of the plurality of satisfaction levels to a root cause, wherein the root cause is associated with at least one of an ambient temperature, customer service, dwelling area quality, and food quality; 
calibrating the machine learning model specifically for the user according to the level of satisfaction that is determined for each one of a plurality of services and types of retail organizations relating to the service-based industry; 
wherein calibrating the machine learning model includes determining speech patterns, voice tones, and semantic language the user uses in expressing the level of satisfaction based on the analyzed utterances, and wherein calibrating the machine learning model further includes identifying, for each of the plurality of services and types of retail organizations the user patronizes, respective combinations of factors of the plurality of satisfaction factors and levels contribute to the level of satisfaction of the user, inclusive of determining the respective combinations of factors when the user patronizes the types of retail organizations individually and in a group environment; 
displaying one or more solutions on a display of the computing system to increase the level of satisfaction based on an output of the machine learning model according to the root cause linked to the one or more of the plurality of satisfaction factors and levels to the collaboration of data; and 
responsive to detecting the user is visiting an alternative physical location via a determination of the user through a facial recognition algorithm, using findings of the level of satisfaction stored in a database from the visit to the physical location with respect to the visit to the alternative physical location such that, when analyzing the collaboration of data at the alternative physical location, the machine learning model employs all previous analyses and determinations concluded during the visit to the physical location to determine the satisfaction of the user during the visit to the alternative physical location.” 
	The most recent amendments are underlined above, and are supported by the specification at least in [0053] - [0064]. In light of the amendments and the description in the specification, previously presented rejection is not applicable any more.
	The following is an examiner's statement for allowance:
None of the references cited - Glickfield; Sarah et al. (US 2014/0244001), further in view of Poornachandran; Rajesh et al. (US 2018/0089605), Krestnikov; Konstantin et al. (US 2015/0279366) and Shavit; Arie (US 2017/0368413) show the amended claims:
Please see the Remarks dated 06/02/22 page(s) 13-18 from applicants why the 103 rejection is overcome are persuasive.
Even though, Reference Glickfield shows in Glickfield gathers and analyzes user data using IoTs to better manage or control IoTs from one single device or controller. For instance, in [0007] Glickfield shows, for example, in the area of smart grids and energy management, utility companies can optimize delivery of energy to homes and businesses while customers can better manage energy usage.  In the area of home and building automation, smart homes and buildings can have centralized control over virtually any device or system in the home or office, from appliances to plug-in electric vehicle (PEV) security systems.  In the field of asset tracking, enterprises, hospitals, factories, and other large organizations can accurately track the locations of high-value equipment, patients, vehicles, and so on.  In the area of health and wellness, doctors can remotely monitor patients' health while people can track the progress of fitness routines. Being able to control multiple IoT devices to better suit user needs is reasonably understood to read on the claim limitation above. Further, the first-time user information is recorded on the IoT at any physical location like enterprises, hospitals, factories, etc. However, Glickfield does not explicitly show “satisfaction factors and levels” as is recited in the claim. As such, the reference does not show all the above claim limitations.

Reference Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is used to create a model that helps understand customer and driver compatibility and then in Fig. 5, the feedback from the actual ride experience is used to update the model. Poonarchandran shows see at least in [0058]: where the reference shows temperature sensors. Also, see the following paragraphs “root cause” in [0012], [0016], [0018], [0030], [0032], [0043]. For instance, [0030]: a decision tree may be created based upon historical feedback and historical sensor data which may analyze the sensor data to determine a likely cause of the user's dissatisfaction.  This decision tree may recommend one or more actions to increase user satisfaction. However, Poornachandran does not show speech or sound collection recited in the claim. As such, the reference does not show all the above claim limitations.

Reference Krestnikov shows in [0105]: It has a system of microphones to capture speech, and then invokes a Speech Recognition engine recognize it, convert it to text, and then invoke VOiS to run its NLP intelligence to serve the user, and finally respond in the user's natural language reporting on a software or hardware action, or to just carry on a conversation. [0131] Elements 2E and 2D--Context Retention and Dialog Management respectively: a collection of programmed methods delivering NLP solutions for morphological segmentation, word sense disambiguation and parsing.  The system can be set to retain the context for any given period of time, and track a dialog's context nested an arbitrary number of times. Also, see [0112], [0089] - [0103], [0154], [0163] - [0169]: shows IOT. However, Krestnikov does not explicitly show repeat business monitoring. As such, the reference does not show all the above claim limitations.

Reference Shavit shows in see [1061]: where the IoT makes recommendations based on the last training session for the user this reads on the above claim limitation. [0391]: facial recognition, also see [0754], [1056], [1115]. However, the reference does not show the above claim limitations. Shavit shows: [0137]: Machine-Learning algorithms can be used on receded and on the fly patterns of users to learn when a user is probably satisfied and when a user is probably unsatisfied and thinking about leaving. [0421]: The machine learning algorithm may grade its success based on successful matching and identification of exercises, human feedback, and the like. The possible attributes or inputs for this ML algorithm can be similar or even identical to the ones given herein above in relation to FIGS. 26-28 in the references or known in the art. [0914]: For the learning or training stage: Datasets of examples to use for training of the algorithm. Each set may contains the desired result or the “ground truth” result y and set of measures x,'s of pre-defined attributes linked to each result y. [0925] iii. At least for the training/learning stage there should be a measure of success in finding the result y.  However, the reference does not show all the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
NPL Reference:
Reference Yang et al. Predicting User Satisfaction in Spoken Dialog System Evaluation With Collaborative Filtering. IEEE Journal of Selected Topics in Signal Processing (Volume: 6, Issue: 8, Page(s): 971-981). Published on 01-Dec.-2012. This reference discloses a collaborative filtering (CF) model to predict user satisfaction in SDS evaluation. Inspired by the use of CF in recommendation systems, where a user's preference for a new item is assume to resemble that for similar items rated previously, we adapt the idea to predict user evaluations of unrated dialogs based on the ratings received by similar dialogs. Ratings of dialogs are gathered by crowdsourcing through Amazon Mechanical Turk. A reference baseline is provided by a linear regression model (LRM) based on the PARADISE framework. We present two versions of the CF model. First, the item-based collaborative filtering model (ICFM) clusters rated dialogs and builds an LRM for each cluster. The rating of an unseen dialog is predicted by the LRM of its most similar cluster. Second, the extended ICFM (EICFM) separates dialog features into user-related and system-related groups, to build LRMs for these separately. Experimental results on dialogs from the Let's Go! System show both ICFM and EICFM can significantly improve the proportion of variability explained by the LRM. We also demonstrate the generalizability of the CF model to a new dialog corpus from the systems in the Spoken Dialog Challenge (SDC) 2010. However, the reference does not show the claim limitations above.
Foreign Reference:
Reference (WO2013042116A1) Govrin et al. Advanced system and method for automated-context-aware-dialog with human users. This reference is concerned with apparatus for conducting a dialog with a user of at least one computerized enterprise system, the apparatus comprising an ontological topic definer using at least one ontological entity to define user dialog topics, each topic including an item, a block identifying executable computer code operative to resolve the item; and at least one input parameter passed to the block; and a dialog server operative for conducting a dialog with a user of at least one computerized enterprise system about an individual topic from among said user dialog topics. However, the reference does not show the claim limitations above.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 8, and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624